Title: To Benjamin Franklin from James Hutton, 2 March 1784
From: Hutton, James
To: Franklin, Benjamin



Dear Sir
Pimlico March 2. 1784.

The Bearer of this, George Livius Esqr, is a many years friend of mine, and one whom I very much Love, as He is going to Paris, I am very glad of the opportunity of calling myself to your Remembrance, and of sending you an extract of the last Appendix to the Monthly Review, which is in one of your Branches of usefulness. I beg you to recieve my worthy friend as a Portion of myself. He is well acquainted with our Brethren, and has shewn those in the East Indies many kindnesses. This will certainly give him a Distinction in your Eyes.
I saw Dolly Blunt last Sunday well in Spirits, and saw Mr West the Painter & his Wife, He is painting five pieces for the Kings House or Chapel at Windsor. I saw there young Trumbull, who had just finishd an excellent Portrait of your acquaintance

Mr Temple. I think Trumbull will do well. I saw a most exquisitely fine marble Bust of you at Mr West’s, I never saw a finer or more ressembling. You say in that Bust—ye are very welcome to claim all ye please. I do not care. Something like what you said to me in Jan. 1778. Good morrow, Dear Sir I am your most obliged and Obedient Servant

James Hutton

 
Addressed: To / Doctor Franklin / Passy / near Paris / with a small parcel.
